Citation Nr: 1004450	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for lumbar spine 
spondylolisthesis with degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

In October 2009, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.  In November 2009, 
the Veteran submitted additional evidence, including medical 
records from his private orthopedist dated from May 2009 to 
October 2009.  In a cover document, the veteran's 
representative waived initial RO consideration of this new 
evidence.  The Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2009).


FINDINGS OF FACT

1.  In an October 1990 rating decision, the RO denied the 
Veteran's service connection claim for a low back injury; 
although properly notified of the denial, the Veteran failed 
to perfect an appeal.

2.  Evidence associated with the claims file since the 
October 1990 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate 
the service connection claim for lumbar spine 
spondylolisthesis with degenerative changes, is cumulative 
or redundant of evidence previously received, and does it 
raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The October 1990 RO rating decision that denied the 
Veteran's service connection claim for a low back injury is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

2.  As evidence received since the RO's October 1990 denial 
is not new and material, the criteria for reopening the 
Veteran's service connection claim for lumbar spine 
spondylolisthesis with degenerative changes are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the 
RO dated in February 2006, May 2006, and July 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing 
his claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings and effective dates was provided in 
the July 2006 correspondence. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement 
to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.

A review of the May 2006 VCAA notice letter shows the RO 
notified the Veteran that he would need to submit new and 
material evidence as he had been previously denied a service 
connection claim for a low back injury, and this letter 
specifically defined new and material evidence.  This letter 
also discussed the specific reason for the prior final 
denial, and the RO informed the Veteran that his new 
submissions had to show that his back condition was the 
result of military service, the rationale for the agency's 
prior final denial.  The Board finds that VA has complied 
with its duties under Kent.

The Board notes that a VA examination or medical opinion in 
connection with this appeal cannot be provided for the 
Veteran's back until such claim is successfully reopened.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2009).  The Board also 
notes that VA outpatient medical records showing treatment 
for his back have not been associated with the claims file.  
The Board notes that the Veteran testified that no doctor 
has told him that his back disorder was related to service 
and he has not claimed that medical evidence found in 
current treatment records would show an in-service back 
injury.  Further, the record was left open for 60 days after 
his Board testimony in order for the Veteran and his 
representative to submit additional private and VA 
outpatient medical records.  While the Veteran submitted 
private medical records to VA during this time period, he 
failed to submit any VA outpatient medical records.  As the 
Board is not deciding the merits of his service connection 
claim on this appeal, and there is sufficient medical 
evidence with which to determine that the Veteran's claim 
for service connection may not be reopened (see below), the 
Board finds that VA's duty to assist has been substantially 
fulfilled in this case to reopen despite the failure of the 
RO and the Veteran and his representative to associate VA 
treatment records with the claims file.

The notice requirements pertinent to the issue on appeal 
have been met and VA's duty to assist also has been 
substantially fulfilled.  The Board finds that the available 
medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with this claim would not cause any prejudice to the 
appellant.

New and Material Evidence - Laws and Regulations 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and 
material analysis, the credibility of the evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

VA regulations provide that where a veteran served 90 days 
or more of continuous, active military service during a 
period of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  Because reopening is jurisdictional, the 
Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

In an October 1990 rating decision, the RO denied the 
Veteran's claim for service connection for a low back 
injury.  The RO noted that service treatment records were 
entirely negative for any treatment for, or complaints of, 
any chronic back injury and the claims file was negative for 
any showing of degenerative changes to a degree of 10 
percent within one year of separation from service.  
Subsequently, in a letter dated in December 1990, the RO 
informed the Veteran of the decision and of his appeal 
rights, but he did not appeal this decision.  

The evidence of record at the time of this decision included 
service treatment records which showed no complaints of, or 
treatment for, a back injury or a back condition.  The 
Veteran's November 1970 discharge examination revealed no 
abnormalities of the spine or of the musculoskeletal system.  

Additional evidence of record included three billing or 
summary records from the early 1980s from an Atlanta 
orthopedist, A.B.L., M.D., P.C., which indicated that the 
Veteran had received an occipital block.  There is no 
indication of back treatment.  

Evidence found in the claims file before October 1990 also 
included the Veteran's June 1990 request for rehabilitation 
for a recurrent cervical strain.

Evidence also included the report of a September 1990 VA 
examination in which the Veteran complained that he hurt his 
back during basic training while doing regular exercises.  
He also said that he was on disability and on worker's 
compensation, apparently for a neck or shoulder injury from 
1982 when he was injured while working as a baggage handler 
for Eastern Airlines.  X-ray films showed a grade I anterior 
spondylolisthesis of L5 over S1 and complicating 
degenerative changes in between L5 and S1.  Diagnosis was 
history of a low back syndrome and lumbar spine 
spondylolisthesis with degenerative changes.

Although notified of the October 1990 denial, the appellant 
did not file an appeal.  As such, the October 1990 rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In April 2002, the Veteran filed what he termed an informal 
claim about his back injury and promised to later furnish 
medical documentation.  In December 2005, the Veteran filed 
to reopen his service connection claim for lumbar spine 
spondylolisthesis with degenerative changes.  

Evidence added to the claims file since the October 1990 
denial includes the Veteran's signed statements in May 2006 
and March 2009 that he suffered a back injury while in 
service in Thailand in 1970 when he was an engineer and 
built highways.  

A signed buddy statement was received in July 2006 from 
C.H., Jr., a long-time friend of the Veteran's who served in 
the Army between 1969 and 1971.  C.H. related that post-
service the Veteran told him he had received a herniated 
disc while in service.  As far as he, C.H., was concerned, 
the Veteran's back problems began while the Veteran was on 
active duty.

Also added to the claims file were private medical records 
from various orthopedists and chiropractors dated from the 
late 1980s to 2009.  A December 1988 record from the 
Peachtree Orthopedic Clinic showed that the Veteran was out 
of work in November 1988 for a possible herniated disc.  
None of these private medical records showed that the 
Veteran's back disorder had originated in service.  While a 
May 2009 medical report from R.D., M.D., notes that "[t]he 
patient reports that the back pain started around 1970," Dr. 
R.D. does not actually opine that the Veteran's current low 
back disorder is related to service.  The Board notes that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value. Reonal v. Brown, 5 Vet. App. 458, 460 
(1993). Additionally "a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional." LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

Additional evidence added to the record included a 
transcript of the Veteran's October 2009 Board hearing.  
During that hearing, the Veteran testified that he injured 
his back while in basic training while doing exercises.  He 
also said that his back again bothered him when he got to 
Advanced Individual Training (AIT), and an Army doctor then 
told him he had a pinched nerve and he was treated with a 
heat pack.  The Veteran then asserted that his back began to 
"really bother" him when he got to regular duty in Thailand 
operating a machine that crushed gravel to construct roads.  
He denied that any doctor had ever told him that his back 
injury was related to service, though doctors told him he 
had an old back injury.  (See transcript at pp. 3-4, 6).

The evidence received since 1990 is "new" in the sense that 
it was not previously of record.  But none of this evidence 
submitted since October 1990 is "material" for purposes of 
reopening the Veteran's claim for service connection for 
lumbar spine spondylolisthesis with degenerative changes.  
When the Veteran filed his original claim in June 1990 his 
application was based on the belief that he had some type of 
back disorder that began during active service.  At the time 
of the October 1990 decision, there was evidence of a low 
back disorder; indeed the September 1990 VA examiner 
diagnosed lumbar spine spondylolisthesis with degenerative 
changes and a history of low back syndrome.  But the RO 
denied service connection for the reasons because there was 
no evidence of an injury in service.  None of the new 
medical or lay evidence demonstrate that the Veteran's back 
disorder actually began in service.  The Board notes that 
new evidence the Veteran has submitted to VA since 1990 that 
relates to the incurrence of a back injury in service is 
either redundant or cumulative of evidence submitted prior 
to the last prior denial, does not relate to an 
unestablished fact, or does not raise a reasonable 
possibility of substantiating the claim.  

The Veteran's signed statements and Board testimony, and the 
signed statement of his service buddy, contend that the 
Veteran injured his back while in service.  The Board notes 
that the buddy statement indicates the Veteran told C.H. 
after discharge that he suffered from a minor back problem, 
but the statement does not indicate whether C.H. learned 
this information within a year of discharge or many years 
later.  The Board also notes that in his May 2006 statement 
the Veteran claimed that he hurt his back while building 
roads in Thailand in 1970, but in his Board testimony three 
years later he asserted that he first hurt his back doing 
regular basic training exercises.  In any event, the Board 
notes that the Veteran is competent to provide lay evidence 
of in service incurrence of his claimed back injury.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  However, there 
is no dispute that the Veteran believed he injured his back 
in service; only that medical records from his period of 
active duty do not show any complaints of, or treatment for, 
a back injury or a back condition.  The lay evidence of the 
Veteran and his service buddy is essentially redundant of 
information that was before VA when it denied the service 
connection claim in 1990.  

The newly received medical evidence is similarly not 
material, because it does not provide any information that 
was not already known at the prior final denial; namely, 
that the Veteran has a low back disorder.  What the medical 
evidence was missing prior to the October 1990 decision and 
what it continues to lack, is any sort of medical nexus 
evidence linking the Veteran's current low back disorder to 
an injury sustained in service.  The Board reiterates that 
Dr. R.D.'s report does not provide any meaningful indication 
that the Veteran's low back disorder is related to service; 
it only relates the Veteran's assertions that he injured his 
low back in service, which he has been claiming all along.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

Therefore, based upon a comprehensive review of the record, 
the Board finds that the evidence added to the claims file 
since the October 1990 decision is either cumulative or 
redundant of the evidence of record, does not relate to an 
unestablished fact, or otherwise does not raise a reasonable 
possibility of substantiating the claim.  In addition, new 
evidence added to the record clearly does not include any 
competent medical findings that the Veteran's back disorder 
arose from an injury or disease while in service which was 
the basis for the prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for lumbar spine spondylolisthesis with 
degenerative changes has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
October 1990 denial of the Veteran's claim for service 
connection for a low back injury remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received, the 
request to reopen a service connection claim for lumbar 
spine spondylolisthesis with degenerative changes is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


